Hyman, C. J.
An appeal was granted to defendants from the judgment rendered in this case against them, returnable on the last Monday of February, 1863, and the transcript of appeal was filed in this Court on the 24th day of February, 1866.
Plaintiff has filed a motion to dismiss the appeal, on the ground that the transcript of appeal was not filed in this Court on the day fixed for its return, nor within three judicial days thereafter.
Let the motion be sustained, and let the appeal be dismissed.